DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/07/2022 has been received and considered. Claims 1-20 are presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2022 has been entered.
 
Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "environmental condition". Various locations in the Application description repeat this term without elaboration. Merely repeating a term does not rise to a level of a definition of a term. In the absence of an elaboration of any special meanings for such term in the claims and Application description, there are no distinguishing features claimed. Therefore throughout the prosecution of this application, the claims have been given a broad reasonable interpretation in light of the Application description according to definitions of these terms well known to any one of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Wetzer, (Wetzer hereinafter) U.S. Patent 7457762 taken in view of Osman Ahmed, (Ahmed hereinafter), U.S. Pre–Grant publication 20180046149 (see PTO-892 Notice of Reference cited 06/11/2021).
As to claim 1, Wetzer discloses an automatic work order generation (see "generating work orders" in col. 8, lines 35-39) system (see "computer software and hardware" in col. 8, lines 62-63) for model predictive maintenance (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to of building equipment (see "determining the resource requirements for each maintenance task… resource requirements include… Tools and facilities… parts of the infrastructure resources, which also may comprise… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 44-59; "Fixed mechanical equipment includes electrical power generators, industrial presses, manufacturing equipment, or the like" in col. 3, lines 8-10), the automatic work order generation system comprising: a model predictive maintenance system (see "computer software and hardware" in col. 8, lines 62-63) comprising… an equipment service scheduler (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) configured to (see "computer software and hardware" in col. 8, lines 62-63): determine whether any service providers are available to perform equipment service (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44) within a predetermined time range of the service time (see "Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 26-28; "service time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); in response to determining that one or more of the service providers are available to perform the equipment service within the predetermined time range, select a service provider and an appointment time from the one or more available service providers based on one or more service provider attributes of each of the one or more available service providers (see "appointment time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); generate a service work order for the service provider and the appointment time; and transmit the service work order (see "appointment time" as "when it is to be performed", "generating work orders. The work orders… include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the service provider to schedule a service appointment at the appointment time for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8).
While Wetzer discloses work order generation for model predictive maintenance of building equipment, Wetzer does not disclose an equipment controller configured to operate the building equipment to affect an environmental condition of a building, wherein 
Ahmed discloses an equipment controller configured to operate the building equipment to affect an environmental condition of a building (see "BACKGROUND [0003] Building automation systems include heating, ventilation and air conditioning (HVAC) systems... HVAC systems… formed with... separate tiers or architectural levels. In a three-tier system, a floor level network provides general control for a particular floor or zone of a building. Controllers of the floor level network provide process controls based on sensor inputs to operate actuators. For example, an adjustment of a damper, heating element, cooling element, or other actuator is determined based on a set point and a measured temperature. Other control functions may be provided. The building level network integrates multiple floor level networks to provide consistent control between various zones within a building. Panels or other controllers control distribution systems, such as pumps, fans or other central plants for cooling and heating. Building level controllers may communicate among themselves and access floor level controllers for obtaining data. The management level network integrates control of the building level networks to provide a high-level control process of the overall building environment and equipment"), wherein (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters") to automatically (see "[0005] Degraded or other performance… predicted with a machine-learnt classifier. Based on operation of many building automation systems, machine learning is applied. The machine learning creates a predictor. The machine-learnt predictor is applied to the operation data of any building automation system to predict future failure or other event, providing prognostics… to plan maintenance and/or schedule remedial action. Machine learning uses big data in the form of data from many building automation systems to learn to automatically predict and/or perform prognostics for other building automations systems") determine a service time in a future time period at which to service the building equipment (see "prognostics are used… scheduling maintenance before the predicted fault occurs", "service time" as "scheduling maintenance", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs") by performing a predictive (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast") optimization (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters"; "[0077]… data is used by the building analytics system 17 to find insight into the performance and/or control to optimize performance or diagnose building automation or enterprise performance") for the future time period (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast")…
Wetzer and Ahmed are analogous art because they are related to maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Ahmed with Wetzer, because Ahmed points out that "[0031] Using machine learning, data from multiple buildings and/or meta data from the enterprise are used to create a predictor of degradation of building automation. For example, a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time", and as a result, Ahmed reports the following improvements over his prior art: "[0095]... The results… transmitted to a manager or service to schedule maintenance to avoid failure or degradation. The prediction is used to avoid downtime or costs associated with improper operation".
As to claim 5, Wetzer discloses wherein the equipment service scheduler is configured to search a database of service providers to identify the one or more available service providers and to determine the one or more service provider attributes of each of the one or more available service providers (see "attributes" as "skill specialty… and any necessary certification of the technician", "determining the resource requirements for each maintenance task in the maintenance task database… include… labor… labor requirements include not only the hours of labor required but… skill specialty required and any necessary certification of the technician required to perform the maintenance task" in col. 5, lines 44-54).
As to claim 7, Wetzer discloses wherein the equipment service scheduler is configured to: provide the service provider and the appointment time to a user for approval (see "appointment time" as "time window during which to perform… task", "optimizers… to develop an optimized plan… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… system may… provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); and generate the service work order in response to receiving approval from the user (see "After optimizing the resource plan… create allocation transactions… generating work orders" in col. 8, lines 20-39).

Claims 2-4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer taken in view of Ahmed as applied to claim 1, and further in view of Christopher R. Wilson, (Wilson hereinafter) U.S. Patent 7464046.
As to claim 2, while Wetzer discloses wherein the one or more service provider attributes include service provider availability (see "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42), 
Wilson discloses service provider rating (see "rating" as "technician ability", "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests" in col. 7, lines 2-15).
Wetzer, Ahmed, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer and Ahmed, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… a Global Positioning System (GPS) locator associated with service delivery vehicles. Location data from the geo-location system… used in determining efficient assignment of technicians to a particular service request. Such location data… used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician… assigned to a particular service request" (see col. 4, lines 3-14).
As to claim 3, Wilson discloses determine a score for each of the one or more available service providers based on the one or more service provider attributes (see "As tasks associated with service orders are complete, job statistics associated with technicians… developed and stored… a scoring interface… with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7).
As to claim 4, Wilson discloses select the service provider with a highest score from the one or more available service providers (see selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which 
As to claim 6, Wilson discloses select the service provider based on a rating equal to or greater than a predetermined value set by a user (see "rating" as "technician ability", "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests" in col. 7, lines 2-15).
As to claim 8, Wetzer discloses a method for automatically generating a service work order (see "generating work orders" in col. 8, lines 35-39), the method comprising… performing a predictive (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) optimization of the building equipment… determining whether any service providers are available to perform servicing on the building equipment (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44; "Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 26-28) within a time range of the recommended service time (see "service time" as "time window during which to perform the first task", … in response to determining that one or more of the service providers are available to perform servicing on the building equipment within the time range, selecting one of the one or more available service providers and one of the one or more service provider availability times (see "availability times" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19) based on at least one of:  (see "optimize that resource plan… optimization may account… for costing models" in col. 7, lines 48-54; "cost models include personnel cost, employment cost" in col. 7, lines 13-19);  generating the service work order for the selected service provider; and providing the service work order (see "generating work orders. The work orders… include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the selected service provider to schedule a service appointment for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8)...
While Wetzer discloses generating a service work order, Wetzer does not disclose operating building equipment to affect an environmental condition of a building… 
Ahmed discloses operating building equipment to affect an environmental condition of a building (see "BACKGROUND [0003] Building automation systems include heating, ventilation and … HVAC) systems... HVAC systems… formed with... separate tiers or architectural levels. In a three-tier system, a floor level network provides general control for a particular floor or zone of a building. Controllers of the floor level network provide process controls based on sensor inputs to operate actuators. For example, an adjustment of a damper, heating element, cooling element, or other actuator is determined based on a set point and a measured temperature. Other control functions may be provided. The building level network integrates multiple floor level networks to provide consistent control between various zones within a building. Panels or other controllers control distribution systems, such as pumps, fans or other central plants for cooling and heating. Building level controllers may communicate among themselves and access floor level controllers for obtaining data. The management level network integrates control of the building level networks to provide a high-level control process of the overall building environment and equipment")... (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make (see "[0077]… data is used by the building analytics system 17 to find insight into the performance and/or control to optimize performance or diagnose building automation or enterprise performance") for a future time period (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast"); automatically (see "[0005] Degraded or other performance… predicted with a machine-learnt classifier. Based on operation of many building automation systems, machine learning is applied. The machine learning creates a predictor. The machine-learnt predictor is applied to the operation data of any building automation system to predict future failure or other event, providing prognostics… to plan maintenance and/or schedule remedial action. Machine learning uses big data in the form of data from many building automation systems to learn to automatically predict and/or perform prognostics for other building automations systems") determining a recommended service time in the future time period at which to service the building equipment (see "prognostics are used… scheduling maintenance before the predicted fault occurs", "service time" as "scheduling maintenance", "[0031]… a recurrent neural network uses time series of operational data from many buildings to learn to predict degradation or other event at a future time. The learnt predictor is applied by the building analytics system to data of a building automation system to predict the future degradation of a part of the automation system. Faults are predicted to offer a prognostics of the building automation system. The prediction identifies faults ahead of time. Prognostics takes corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs") based on the predictive optimization (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters"; "[0077]… data is used by the building analytics system 17 to find insight into the performance and/or control to optimize performance or diagnose building automation or enterprise performance").

Wilson discloses  (see "availability times" in "schedule data", "technician data… include… schedule data, and availability data" in col. 6, lines 64-67)…  (see "service work order" as service request, "In determining when incoming service requests are to be processed … appointment clock module 236 may monitor workforce statistical data 244, work load statistical data 246, technician data 240 and service request data 248 to determine what clock time to provide. The user interface 228 may also access the appointment clock module 236 to establish appointment window parameters" in col. 8, lines 23-31). 
Wetzer, Ahmed, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer and Ahmed, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… a… GPS) locator associated with service delivery vehicles. Location data from the geo-location system… used in determining efficient assignment of technicians to a 
As to claim 9, Wetzer discloses providing a request for authorization to a user, wherein the request comprises the selected service provider and the selected service provider availability time (see "availability time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); receiving approval from the user to schedule the service appointment; and performing the steps of generating the service work order and providing the service work order to the selected service provider in response to receiving authorization from the user (see "optimize that resource plan… optimization… come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54).
As to claim 10, Wilson discloses determining a score for each of the one or more available service providers (see "As tasks associated with service orders are complete, job statistics associated with technicians… developed and stored… a scoring interface… interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7) and service provider availability times (see "service support system 102 may also take into account the various statistics associated with workforce and work load availability. The service support system 102 may utilize these statistics to determine available windows for  based on ; and selecting the service provider and the service provider availability time with a highest score (see "cost of service associated with… available service providers" as "associated costs", "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics, and associated costs to determine which technician… assigned to a particular service request" in col. 4, lines 9-14).
As to claim 11, Wetzer discloses receiving… the cost of service from each of the one or more available service providers (see "receiving" as "obtaining", "obtaining activity based cost models for the resources. These cost models include expected cost of various processes and sub-processes and organizational units within a maintenance, repair and overhaul (MRO) business organization. These cost models include personnel cost, employment cost, raw material cost, cost of consumable items, and any special facility costs" in col. 7, lines 13-19) and Wilson discloses (see "availability times" in "schedule data", "Databases… provided for technician data… technician data… include… schedule data, and availability data" in col. 6, lines 61-67).
As to claim 12, Wetzer discloses identifying the one or more available service providers and at least one of the cost of service (see "select specific options that are desired", "optimize that resource plan… optimization may account... for costing models and may come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54) (see "determining the resource requirements for  from a service provider recommendation service (see "establishing a maintenance task database... This database is inclusive of the recommended maintenance tasks for each end item as well as any additional work predicted as a work requirement" in col. 5, lines 5-16).
As to claim 13, Wetzer discloses storing (see "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8) the one or more available service providers for future service scheduling (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54; "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42).
As to claim 14, Wetzer discloses an automatic work order generation (see "generating work orders" in col. 8, lines 35-39) system (see "computer software and hardware" in col. 8, lines 62-63) for model predictive maintenance (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) of building equipment (see "determining the resource requirements for each maintenance task… resource requirements include… Tools and facilities… parts of the infrastructure resources, which also may comprise… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 44-59; "Fixed mechanical equipment includes electrical power generators, industrial presses, manufacturing equipment, or the like" in col. 3, lines 8-10), the automatic work order generation system comprising: a model predictive maintenance system (see "developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) comprising… an equipment service scheduler configured to: determine whether any service providers are available to perform equipment service (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44) within a predetermined time range of the service time (see "Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 26-28; "service time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); in response to determining that one or more of the service providers are available to perform the equipment service within the predetermined time range, provide a user… the one or more available service providers with available appointment times (see "appointment time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has generate a service work order for the service provider and the appointment time selected by the user (see "select specific options that are desired", "optimize that resource plan… optimization… come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54); and transmit the service work order (see "appointment time" as "when it is to be performed", "generating work orders. The work orders… include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the service provider to schedule a service appointment at the appointment time for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8).
While Wetzer discloses work order generation for model predictive maintenance of building equipment, Wetzer does not disclose an equipment controller configured to operate the building equipment to affect an environmental condition of a building, wherein the 
Ahmed discloses an equipment controller configured to operate the building equipment to affect an environmental condition of a building (see "BACKGROUND [0003] Building automation systems include heating, ventilation and… HVAC) systems... HVAC systems… formed with... separate tiers or architectural levels. In a three-tier system, a floor level network provides general control for a particular floor or zone of a building. Controllers of the floor level network provide process controls based on sensor inputs to operate actuators. For example, an adjustment of a damper, heating element, cooling element, or other actuator is determined based on a set point and a measured temperature. Other control functions may be provided. The building level network integrates multiple floor level networks to provide consistent control between various zones within a building. Panels or other controllers control distribution systems, such as pumps, fans or other central plants for cooling and heating. Building level controllers may communicate among themselves and access floor level controllers for obtaining data. The management level network integrates control of the building level networks to provide a high-level control process of the overall building environment and equipment"), wherein the (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters") automatically (see "[0005] Degraded or other performance… predicted with a machine-learnt classifier. Based on operation of many building automation systems, machine learning is applied. The machine learning creates a predictor. The machine-learnt predictor is applied to the operation data of any building automation system to predict future failure or other event, providing prognostics… to plan maintenance and/or schedule remedial action. Machine learning uses big data in the form of data from many building automation systems to learn to automatically predict and/or perform prognostics for other building automations systems") determine a service time in a future time period at which to service the building equipment (see "prognostics are used… scheduling maintenance before the predicted fault occurs", "service time" as "scheduling maintenance", "[0031]… a recurrent by performing a predictive (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast") optimization (see "[0054]… analytics is used by the building analytics system 17 to predict… optimize behavior, prescribe, make decisions in building… matters"; "[0077]… data is used by the building analytics system 17 to find insight into the performance and/or control to optimize performance or diagnose building automation or enterprise performance") for the future time period (see "[0113]… machine-learnt predictor 64 predicts the future or makes a forecast")…
While Wetzer provides a user… the one or more available service providers with available appointment times, Wetzer and Ahmed fail to disclose with a list of… receive a service provider and an appointment time selected by the user.
Wilson discloses  (see reporting and manipulating to assign technicians for appointment windows via a user interface, "A user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42); receive a service provider and an appointment time selected by the user (see user interface receiving appointment window and technician assignment, "user interface… to manipulate appointment window parameters… user interface… to manipulate technician assignment" in col. 3, lines 34-38).

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer and Ahmed, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… a… GPS) locator associated with service delivery vehicles. Location data from the geo-location system… used in determining efficient assignment of technicians to a particular service request. Such location data… used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician… assigned to a particular service request" (see col. 4, lines 3-14).
As to claim 15, Wilson discloses wherein the list displays one or more service provider attributes including at least one of: a service provider availability; a service provider rating (see service provider availability in reporting and manipulating to assign technicians for appointment windows via a user interface, "A user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42; "rating" as "technician ability", "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests" in col. 7, lines 2-15); and a service cost.
As to claim 16, Wilson discloses determine a score for each of the one or more available service providers based on one or more service provider attributes (see "As tasks associated with service orders are complete, job statistics associated with technicians… developed and stored… a scoring interface… interact with technician scoring systems such as wherein the list displays the score for each of the one or more available service providers (see user interface displaying scores, "interfaces… such as terminal emulators… application interfaces… web-based and/or Java-based interfaces, among others. The interfaces… include… a scoring interface… a user interface" in col. 5, lines 1-10; Fig. 1, item Nos. 116-102-108).
As to claim 17, Wetzer discloses wherein the equipment service scheduler is configured to: determine an optimal service provider and appointment time (see "select specific options that are desired", "optimize that resource plan… optimization… come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54); and Wilson discloses wherein the list indicates the optimal (see "assigning the service request to a technician from a pool of technicians based at least in part on an historical performance statistic" in col. 2, lines 21-23) service provider and appointment time (see user interface indicating technician assignment and appointment window, "user interface… to manipulate appointment window parameters… user interface… to manipulate technician assignment" in col. 3, lines 34-38).
As to claim 18, Wilson discloses wherein the one or more available service providers of the list have a rating equal to or greater than a predetermined value set by the user (see "rating" as "technician ability" and user interface allowing user manipulate assignment of technicians with ability above a mean or median, "A user interface… for the service support system 102 to… assign technicians… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42; "technician capability data… include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics… used in determining assignments of service requests. For example, a mean or median completion time associated 
As to claim 19, Wetzer discloses wherein the equipment service scheduler further is configured to search a database of service providers to identify the one or more available service providers (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54) and the available appointment times (see "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42).
As to claim 20, Wilson discloses wherein the equipment service scheduler is configured to provide a notification to the user regarding the scheduled service appointment, wherein the notification comprises the list (see notifying a user via a user interface allowing user manipulate assignment of technicians for appointment windows, "A user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42).

Response to Arguments
Regarding the Claim Interpretations, Applicant does intend to have the limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since Applicant did not amend the claim limitation(s) or presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments (see page 7, 4th paragraph to page 9, 2nd paragraph) with respect to the independent claims have been fully considered, but they are not persuasive. The claims now contain "a model predictive maintenance system comprising an equipment controller configured to operate the 
About Wetzer, Applicant argues, (see page 8, 3rd paragraph):
‘… The cited portion of Wetzer (i.e., col. 8, lines 4-19) discloses "The system may then provide the user with the option to select which time window during which to perform the first task." In Wetzer, a time at which to perform maintenance is not automatically selected by the system, but rather the user selects the time window…’

Examiner's response: Applicant's argument is not persuasive, because the rejection addresses the claimed invention. The preamble of claim 1 reads "An automatic work order generation system… comprising…" and the body of claim 1 reads "a model predictive maintenance system… configured to automatically determine a service time… and an equipment service scheduler configured to… generate a service work order…", while dependent claim 7 reads "wherein the equipment service scheduler is configured to: provide the service provider and the appointment time to a user for approval; and generate the service work order in response to receiving approval from the user". That is, the claimed invention is directed to an automatic work order generation system which automatically determines a service time and generates a service work order in response to receiving approval from the user. The preamble of claim 1 qualifies the work order generation system as automatic but the body of claim 1 automatically determines a service time. The bodies of claim 1 or 7 do not generate a work order automatically. The Specification reads "[0258]… model predictive maintenance system 602 is configured to operate either in an automatic mode or an advisory mode… advisory mode is an operational mode such that a user is required to give feedback and/or approval on one or automatic mode is an operational mode such that a user is not required to give any feedback and/or approval on one or more service providers".
Applicant further argues, (see page 9, 3rd paragraph to page 11, next to last paragraph):
‘… Office Action appears to suggest that the "expected environment" in Discenzo is analogous to the claimed "environmental condition of a building." However, the cited portion of Discenzo describes information used to predict operating states of a machine (i.e., the expected environment of the machine affects the machine's operating state). This does not teach or suggest building equipment that operate to "affect an environmental condition of a building" as required by Claim 1… Discenzo does not teach or suggest "control building equipment to affect an environmental condition of a building" as required by Claim 1…’

Examiner's response: Applicant's argument is persuasive, and Discenzo is withdrawn from the rejection. In the instant rejection, this limitation of claim 1 is mapped to Ahmed based on Examiner's understanding of Applicant's arguments. The Examiner is charged with comparing the claimed invention in light of the Application Description with potential prior art, and the Application description does not exactly specify what “environmental condition” covers or what it does not cover. Original claim 1 and the Application description do not serve to exclude prior art. See claim interpretation above ("Various locations in the Application description repeat this term without elaboration. Merely repeating a term does not rise to a level of a definition of a term…").
Independent claims are rejected over Wetzer in view of Ahmed instead of Wetzer in view of Discenzo further in view of Ahmed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steven Nielsen, U.S. Pre–Grant publication 20110035328, discloses "V. Work Orders [0277]… an work order… created as a result of executing ticket processing software… the work order… generated by the ticket parsing and assessment engine".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN C OCHOA/		1/23/2022Primary Examiner, Art Unit 2146